OPINION
ROBERTS, Judge.
This is an appeal from a conviction for the offense of indecent exposure to a female under the age of 16 years. Appellant pled guilty before the court and punishment was assessed at 1 year.
Appellant’s first ground of error complains that the “ . . . trial court should be reversed because the evidence taken in its entirety is insufficient to support a judgment of conviction in that there is no evidence of probative value sufficient to establish that the ‘victim’ involved was under the age of 16 years as required by the statute.” Appellant testified in his own behalf on direct examination that he had gone over the entire indictment with his lawyer and that the facts and matters set out in the indictment were true and correct. On cross-examination, he testified that he had read the indictment and that each and every allegation in the indictment was true. He testified he did not challenge any part of the indictment as being untrue. The above is a judicial confession and supports the judgment of conviction. Vasquez v. State, 477 S.W.2d 629 (Tex.Cr.App., delivered February 16, 1972); Sprinkle v. State, 456 S.W.2d 387 (Tex.Crim.App.1970); Waage v. State, 456 S.W.2d 388 (Tex.Crim.App.1970); Rodriguez v. State, 375 S.W.2d 289 (Tex.Crim.App.1964); Ex parte Keener, 166 Tex.Cr.R. 326, 314 S.W.2d 93 (1958).
Appellant’s two remaining grounds of error do not comply wth Article 40.09, § 9, V.A.C.C.P., and contain nothing that should be reviewed in the interest of justice and nothing would be added to the jurisprudence of this State by a discussion of the same.
There being no error, the judgment is affirmed.